PER CURIAM.
This is a motion to dismiss the appeal on the ground that this court has no jurisdiction to entertain it. The special term of the city court made an order opening a default suffered by the appellant, from which an appeal was taken to the general term of that court, where the order of the court below was reversed. The general term of the city court had the undoubted *728right to review the facts connected with the default, and its opening, and to reverse, if, in its judgment, it thought proper. But we have repeatedly held that we cannot review the facts in such a case, being in all respects bound by the same conditions which prevail in like cases in the court of appeals. The appeal must therefore be dismissed, with costs.